Citation Nr: 0930773	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981, 
and from October 1982 to April 1986.  She was born in 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was remanded by the 
Board in December 2006 for personal hearing at the VARO 
before a Veterans Law Judge.  The Veteran provided testimony 
before the undersigned Judge at the RO on Travel Board on May 
2007; a transcript is of record.

The case was again remanded by the Board for further 
evidentiary development in August 2007.  At the time of the 
Board's remands, the certified appellate issues were 
entitlement to an increased evaluation for service-connected 
bipolar disorder, then evaluated as 50 percent disabling; and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

In a rating action in March 2009, a 70 percent rating was 
assigned for the Veteran's service-connected bipolar 
disorder, and a TDIU was granted from April 11, 2008.  The 
appellate was so informed.  She responded in writing with a 
statement dated May 29, 2009, and dated-stamped as received 
by the Board on June 17, 2009.  A written presentation was 
subsequently entered into the record by the Veteran's 
representative, dated July 31, 2009, on the issue entitlement 
to an increased evaluation for service-connected bipolar 
disorder.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew her appeal on the issue of an increased 
evaluation for service-connected bipolar disorder.

CONCLUSION OF LAW

Because the Veteran has withdrawn her appeal relating to the 
issue of entitlement to increased evaluation for service-
connected bipolar disorder, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to an increased evaluation for 
service-connected bipolar disorder, was fully developed by 
the RO and certified to the Board on appeal.

As noted above, the case was remanded by the Board after the 
Travel Board hearing, at which time the certified appellate 
issues were entitlement to an increased evaluation for 
service-connected bipolar disorder, then evaluated as 50 
percent disabling; and entitlement to a TDIU.

In a rating action in March 2009, a 70 percent rating was 
assigned for the Veteran's service-connected bipolar 
disorder, and a TDIU was granted from April 11, 2008.  The 
appellant was so informed.  She responded in writing by a 
statement dated on May 29, 2009, and received by the Board on 
June 17, 2009.  In that document, the Veteran stated, in 
pertinent part:

I have never requested 100% disability.  
If my representative did it was without 
my knowledge.  I am asking for 70% which 
states I lost my job due to my service 
connected disability.  The United States 
Postal Service has documented this.  It 
has been 5 years so please just make a 
decision ASAP.  Thank you.

The Board notes that, in keeping with and satisfying her 
written statement, the Veteran is now in receipt of the 70 
percent schedular rating for her bipolar disorder (as well as 
the TDIU).  She has clearly indicated in writing that it is 
not now seeking, nor has it been her intention to seek, a 100 
percent schedular rating, but rather that she was seeking 
recognition of her having lost her job due to that disability 
(which is also now clearly reflected in the TDIU in effect).  

The Board is mindful of a mandate for responsibly addressing 
the issues as they have been raised and appropriately pursued 
by the Veteran, and considers this to be ample fulfillment of 
the requirements for withdrawal of the issue of entitlement 
to increased compensation for the bipolar disorder.

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for an increased evaluation for the Veteran's 
service-connected bipolar disorder is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


